DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the use of images and depictions that fail to comply with 37 CFR 1.3 which proscribes the presentation of papers which are lacking in decorum and courtesy. The inclusion of proscribed language in a federal government publication would not be in the public interest, which also includes application drawings of any depictions or caricatures that might reasonably be considered offensive to any group. 
New corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in this application to display depictions and caricatures that are not offensive that comply with 37 CFR 1.3. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Objections
Claim 3 is objected to because of the following informalities:  
The claim recites the limitation creating, with the voting note, a blockchain record (line 6), where there is a misspelling of the recited voting node. The suggested correction is with the voting node.  
The claim further recites the limitation creating, with an audit log, an audit record corresponding to the voter input and the voter signature (line 8), where the audit log is not recited to include the structure to perform creating the audit record. As is recited, the claim would be interpreted as a single voting node creating the audit record, and the audit log is part of the set of instructions to create the audit record. The suggested correction is creating an audit record, using an audit log, .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim recites the limitation a vote key generator operably engaged with the at least one voting node to access a blockchain record the vote key generator comprising a crypto-graphically secure offline keypair and a second printer, reciting a part of the secure voting system. The Specification describes the vote key generator as part of the voting node but lacks the further description of its connection in the voting node, such as its own processor that executes instructions and the memory to store the secure offline keypair. The vote key generator is described to create the key pair but is not defined to be instructions of the generator itself nor instructions from the voting node. The Drawings, in view of the Specification, do not display an image of the vote key generator as part of the voting node, and it is not defined by a symbol or a number in the voting node or even near the second printer. Although the second printer is described to print the code that comprises the signature of the voter, the Drawings do not display the vote key generator as part of the voting node nor a direction of the instructions from the vote key generator to print to the external printer. Therefore, the claim is not supported by sufficient written evidence in the disclosure to reasonably convey that the claimed invention was in the possession of the joint inventors at the time of filing. 
Regarding Claim 2, in view of the discussion of the system of claim 1, the limitations in claim 2 that recite with a vote key generator operably engaged with at least one voting node also lack the written description in the disclosure that would describe the vote key generator. Therefore, the claim is not supported by sufficient written evidence in the disclosure to reasonably convey that the claimed invention was in the possession of the joint inventors at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman (US 2019/0051079, hereinafter “Venkataraman”), in view of Joyce (US 2014/0012635, hereinafter “Joyce”), in view of Daza (US 2010/0114674, hereinafter “Daza”).
Regarding Claim 1, Venkataraman teaches 
A cryptographically secure voting system comprising: (“A vote by mail system that also cryptographically tracks and secures votes is described herein” See Venkataraman in at least Abstract)
at least one voting node comprising a computerized terminal having at least one computer processor, microprocessor, controller, memory storage device, data storage device (“In some embodiments, the various aspects of the system architecture described in FIG. 1 can operate on or be a component of a processing system implemented with one or more processors. The system architecture may operate on a network of interconnected processors housed on one or more terminals; The processors may comprise, for example, a microprocessor, such as a Pentium® processor, a Pentium® Pro processor, a 8051 processor, a MIPS® processor, a Power PC® processor, an Alpha® processor, a microcontroller, an Intel CORE i7®, i5®, or i3® processor, an AMD Phenom®, A-series®, or FX® processor, or the like. The processor or processors typically has conventional address lines, conventional data lines, and one or more conventional control lines. The processor or processors may be in communication with a processor memory, which may include, for example, RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. The processor memory may include, for example, software, at least one software module, instructions, steps of an algorithm, or any other information.” … “The processor or processors that are running vote by mail system architecture can also be in communication with system memory, configured to store information, such as confidence data, item-carrier information, expected deliveries data and the like. The system memory may comprise a database, a comma delimited file, a text file, or the like.” … “In some embodiments, the processor or processors is/are connected to a communication feature. The communication feature is configured for wired and/or wireless communication. In some embodiments, the communication feature communicates via telephone, cable, fiber-optic, or any other wired communication network. In some embodiments, the communication feature may communicate via cellular networks, WLAN networks, or any other wireless network. The communication feature is configured to receive instructions and to transmit and receive information among components of the vote by mail system architecture and, in some embodiments, with a central server (not shown) or other resource outside the vote by mail system architecture, as desired.” See Venkataraman in [0063]-[0065]) 
user input-output interface device, and a network connection I/O interface device, (“FIG. 3 shows a software hierarchy diagram for the various ways different users can interact with the block chain access layer 101 through user interface 131. In some embodiments, different users have access to different functions that they can use to perform actions through block chain access layer 101. At the highest level, all types of users can interact with block chain access layer 101 through the functions contained through an interface 301 software object.” See Venkataraman in [0074]) 
a first printer, and a quick response code scanner (“Further described herein are some embodiments of a system for secure voting that can comprise a computer processor configured to create a ballot template using ballot creation information, create a pseudo-anonymous voter ID using voter identification information, and generate at least one ballot using the election template and pseudo-anonymous voter ID. The system can further comprise a printer configured to print a physical ballot based on the generated at least one ballot, the ballot comprising a ballot identifier based on the pseudo-anonymous voter ID.” See Venkataraman in [0015]; “In some embodiments, the voter can receive the paper ballot and use a mobile device or other computer to scan the ballot with a camera. The voter can then use the mobile device to cast digital votes, which are then written to the block chain.” See Venkataraman in [0041])
the at least one voting node executing an instance of a voting blockchain protocol (“Block chain access layer 101 provides access to the block chain (not shown) for the various system architecture components. It also can coordinate all of the non-block chain related functions of the system.” See Venkataraman in [0043]) 
the at least one voting node being operably engaged with a communications network to execute a permissioned networking protocol (See Venkataraman in [0065], recited above)
a vote key generator operably engaged with the at least one voting node to access a blockchain record, the vote key generator comprising a cryptographically secure offline keypair […] (“Identity services 130 then submits these proofs provided through user interface 131 to various authorities to ensure that the person's alleged identity is correct. In some embodiments, these authorities could be the FBI, Equifax, the Social Security Administration, a state department of motor vehicles, or another agency that confirm identities. The identity services 130 can then generate a unique voter ID and a public/private key pair for each voter, store them appropriately, and notify the voter. In some embodiments, the identity services 130 can store the various data in a JSON data structure.” See Venkataraman in [0051])
the vote key generator being operable to generate a vote signature output comprising a printed barcode […] (“In some embodiments of the vote by mail system, an election official can create a template ballot for use by potential voters. Voters can then apply to the system to allow them to receive a mailed absentee ballot. The system can verify the identity of the voter and create a pseudo-anonymous token in the form of a unique identifier that represents the voter. In some embodiments, the vote by mail system then generates a paper ballot that is printed with a QR code, barcode, or other computer or machine readable identifier that represents the token.” See Venkataraman in [0040])
The claim are interpreted to recite the elements of the system comprised of voter nodes, where each voter node includes the elements recited in the claim. The vote key generator has been interpreted as a set of instructions stored in the memory of the voting node, as recited, because there is a lack of description in the Specification. 
Venkataraman does not expressly teach a second printer.  It is not clear in the claims that the first printer could be the same printer as the second printer.
However, Joyce does teach one printer to print the ballot (“In some implementations, when voter 901 selects done at 907 to cast the vote (for example, the one or more selections made at 905), the ballot may be printed by printer 912A. The printer 912A may be a standard computer printer, a high-quality printer used to print ballots for elections, and/or any other type of printer.” See Joyce in [0022]); and a second printer to print audit records (“In this example, a quad auditor (also referred to herein as controller) 477 may be coupled to server A 440 and receive tabulated results from the ballots stored therein. Controller 477 may also couple to other devices, such as for example processor 405, and may couple to a printer 466 where ballots 467 may be printed as well (for example, during the original vote count as part of the auditing and/or during a recount and associated audit).” See Joyce in [0044]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “first ballot printer and second audit printer”, as taught by Joyce, because by having separate printers it reduces the possible issue of a misprint.
Venkataraman does teach verifying signatures stored on the blockchain ledger (“In some embodiments, miscellaneous software module 407 can be used to perform functions to verify the block chain. For example, miscellaneous software module 407 can be used to verify the hash of the various blocks on the block chain and verify the signatures on the transactions of the block chain ledger.” See Venkataraman in [0084]). Joyce does teach using a digital signature (“And, in some implementations, the completed and visually audited ballot image (for example, ballot 200 at FIG. 2C) from voting device 905 (as well as other voting devices) may be stored at an image storage server 992A as an image to enable tallying from the stored images the votes at 992B. Furthermore, this image be encrypted and/or wrapped in a digital signature to enhance the integrity of the stored ballot image.” See Joyce in [0020]).
Venkataraman, in view of Joyce, does not explicitly teach being operable to generate a vote signature output comprising a printed barcode embedded with a public-private cryptographic keypair. 
However, Daza does teach generate a vote signature output created with a private asymmetric key, where the signature is verified with the public asymmetric key (“In a second preferred implementation, it is considered that each module has its own different private asymmetrical key. In this way, the encoding carried out in both modules will be a digital signature, and the verification of the signature will be carried out using the corresponding public key. Therefore, the integrity, authenticity and non-repudiation of audit information 105, electronic vote and/or vote record 104, will be protected by means of a double digital signature. This double digital signature can comprise two independent signatures for the same voting options (and possibly the related confirmation information) combined together, or a nested signature of the voting options.” See Daza in [0072]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “digital signature created with the private/public keypair”, as taught by Daza, to improve the secure audit of each voting node by confirming the signature belongs to the specific voting node being audited. 
Regarding Claim 2, Venkataraman teaches 
creating, with a vote key generator […] with at least one voting node […], a cryptographic keypair; (“The identity services 130 can then generate a unique voter ID and a public/private key pair for each voter, store them appropriately, and notify the voter. In some embodiments, the identity services 130 can store the various data in a JSON data structure.” See Venkataraman in [0051])
printing, with a printer […], a paper receipt comprising the cryptographic keypair; (“In some embodiments, the VSO 201 also contains voter identification information, such as a voter digital ID, assigned by identity services 130, a voter public key and private key, assigned by identity services 130, and a token to vote assigned by tokenizer vault 133.” See Venkataraman	in [0067])
entering a voter input into a voting node, the voter input comprising a vote selection; (“In some embodiments, vote by mail software system 200 can receive input from an actual voter and can then “cast” or create ballot software object 205 (BSO 205), which is a specific instance of BTSO 203. BSO 205 is completed ballot template 203 and is associated with a VSO 201 of the voter that provided the input that was used to fill out BSO 205. In some embodiments, BSO 205 contains a collection of vote software objects 206, which represent the actual votes cast by the voter that corresponds to a specific VSO 201.” See Venkataraman in [0071])
entering a voter signature into the voting node, […]; (“In some embodiments, the registrar can receive the ballot, scan the ballot's QR code, barcode, or other code, certify that the voter has voted and then ensure that the digital votes are added to the vote tallies of the candidates for election on the ballot.” See Venkataraman in [0042])
distributing the voter input to one or more voter nodes via a blockchain protocol to create a blockchain record associated with the voter input; (“Block chain access layer 101 provides access to the block chain (not shown) for the various system architecture components. It also can coordinate all of the non-block chain related functions of the system. In some embodiments, the block chain is a digital ledger in which state changes are recorded. In some embodiments, the accuracy of the block chain is ensured through the use of cryptographic functions such that previous entries in the ledger cannot not be altered without the alteration of all subsequent parts of the ledger. In some embodiments, the block chain is separated into “blocks” of data, wherein each block contains a hash of the data of the previous block. In some embodiments, the block chain is separated into different blocks based upon the number of entries on the digital ledger or on the amount of data stored in the digital letter.” See Venkataraman in [0043]).
The claim are interpreted to recite the elements of the system comprised of voter nodes, where each voter node includes the elements recited in the claim. The vote key generator has been interpreted as a set of instructions stored in the memory of the voting node, as recited, because there is a lack of description in the Specification.
Venkatamaran does not expressly teach the voter signature comprising the cryptographic keypair.
However, Daza does teach generate a vote signature output created with a private asymmetric key, where the signature is verified with the public asymmetric key (“In a second preferred implementation, it is considered that each module has its own different private asymmetrical key. In this way, the encoding carried out in both modules will be a digital signature, and the verification of the signature will be carried out using the corresponding public key. Therefore, the integrity, authenticity and non-repudiation of audit information 105, electronic vote and/or vote record 104, will be protected by means of a double digital signature. This double digital signature can comprise two independent signatures for the same voting options (and possibly the related confirmation information) combined together, or a nested signature of the voting options.” See Daza in [0072]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “digital signature created with the private/public keypair”, as taught by Daza, to improve the secure audit of each voting node by confirming the signature belongs to the specific voting node being audited.
Venkatamaran, in view of Daza, does not expressly teach recording, with an audit roll printer, the voter input on an audit roll; and, compare the audit roll with the […] record to verify accuracy of the voter input.
However, Joyce does teach 
recording, with an audit roll printer, the voter input on an audit roll (“In this example, a quad auditor (also referred to herein as controller) 477 may be coupled to server A 440 and receive tabulated results from the ballots stored therein. Controller 477 may also couple to other devices, such as for example processor 405, and may couple to a printer 466 where ballots 467 may be printed as well (for example, during the original vote count as part of the auditing and/or during a recount and associated audit).” See Joyce in [0044])
compare the audit roll with the blockchain record to verify accuracy of the voter input (“At 142-146, the ballots tallied electronically at 132, tabulated using the bar code at 134, and tabulated using other mechanism at 136 may be compared. For example, the quad auditor (which is also referred to herein as a controller) may be coupled via communication links to the electronic ballot boxes and/or other processor in order to obtain the ballots tallied electronically at 132, tabulated using the bar code at 134, and tabulated using other mechanisms at 136. The quad auditor/controller may then compare the results. In this example, the ballots tallied electronically at 132, tabulated using the bar code at 134, and tabulated using other mechanisms at 136 should be substantially similar, if not the same. For example, the voting results for the ballots tallied electronically at 132, the ballots tabulated using the bar code at 134, and the ballots tabulated using other mechanisms at 136 (for example scanned ballot images, physical ballots, and the like) should be about the same as each of the voting channels are based on the same original ballots cast at the user interface at 105.” See Joyce in [0037]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “audit of the ballots”, as taught by Joyce, because the secured ballots can be reviewed per voting node.
Regarding Claim 3, Venkataraman teaches 
creating, with a voting node executing a blockchain protocol, a voter signature comprising a cryptographic keypair; (“The identity services 130 can then generate a unique voter ID and a public/private key pair for each voter, store them appropriately, and notify the voter. In some embodiments, the identity services 130 can store the various data in a JSON data structure.” See Venkataraman in [0051])
printing, with a printer, a machine-readable code corresponding to the voter signature; (“Further described herein are some embodiments of a system for secure voting that can comprise a computer processor configured to create a ballot template using ballot creation information, create a pseudo-anonymous voter ID using voter identification information, and generate at least one ballot using the election template and pseudo-anonymous voter ID. The system can further comprise a printer configured to print a physical ballot based on the generated at least one ballot, the ballot comprising a ballot identifier based on the pseudo-anonymous voter ID.” See Venkataraman in [0015]; “In some embodiments, the voter can receive the paper ballot and use a mobile device or other computer to scan the ballot with a camera. The voter can then use the mobile device to cast digital votes, which are then written to the block chain.” See Venkataraman in [0041])
inputting a voter input and the voter signature into the voting node; (“In some embodiments, vote by mail software system 200 can receive input from an actual voter and can then “cast” or create ballot software object 205 (BSO 205), which is a specific instance of BTSO 203. BSO 205 is completed ballot template 203 and is associated with a VSO 201 of the voter that provided the input that was used to fill out BSO 205. In some embodiments, BSO 205 contains a collection of vote software objects 206, which represent the actual votes cast by the voter that corresponds to a specific VSO 201.” See Venkataraman in [0071]; “In some embodiments, the registrar can receive the ballot, scan the ballot's QR code, barcode, or other code, certify that the voter has voted and then ensure that the digital votes are added to the vote tallies of the candidates for election on the ballot.” See Venkataraman in [0042])
creating, with the voting node, a blockchain record corresponding to the voter input and the voter signature; (“All user transactions are subsequently anonymized and recorded on the block chain using the token. The obfuscation token is kind-of a Zero Knowledge Proof identifier. In some embodiments, the obfuscation token can also correspond to a particular EPM® associated with a voter.” See Venkataraman in [0055])
The claim are interpreted to recite the elements of the system comprised of voter nodes, where each voter node includes the elements recited in the claim. The vote key generator has been interpreted as a set of instructions stored in the memory of the voting node, as recited, because there is a lack of description in the Specification.
Venkatamaran does not expressly teach the voter signature comprising the cryptographic keypair.
However, Daza does teach generate a vote signature output created with a private asymmetric key, where the signature is verified with the public asymmetric key (“In a second preferred implementation, it is considered that each module has its own different private asymmetrical key. In this way, the encoding carried out in both modules will be a digital signature, and the verification of the signature will be carried out using the corresponding public key. Therefore, the integrity, authenticity and non-repudiation of audit information 105, electronic vote and/or vote record 104, will be protected by means of a double digital signature. This double digital signature can comprise two independent signatures for the same voting options (and possibly the related confirmation information) combined together, or a nested signature of the voting options.” See Daza in [0072]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “digital signature created with the private/public keypair”, as taught by Daza, to improve the secure audit of each voting node by confirming the signature belongs to the specific voting node being audited.
Venkataraman does not expressly teach creating, with [the voting node], an audit record corresponding to the voter input and the voter signature; printing, with an audit printer, the audit record; comparing, via a blockchain explorer application, the blockchain record and the audit record.  It is not clear in the claims that the first printer could be the same printer as the second printer.
However, Joyce does teach one printer to print the ballot (“In some implementations, when voter 901 selects done at 907 to cast the vote (for example, the one or more selections made at 905), the ballot may be printed by printer 912A. The printer 912A may be a standard computer printer, a high-quality printer used to print ballots for elections, and/or any other type of printer.” See Joyce in [0022]); and a second printer to print audit records (“In this example, a quad auditor (also referred to herein as controller) 477 may be coupled to server A 440 and receive tabulated results from the ballots stored therein. Controller 477 may also couple to other devices, such as for example processor 405, and may couple to a printer 466 where ballots 467 may be printed as well (for example, during the original vote count as part of the auditing and/or during a recount and associated audit).” See Joyce in [0044]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “first ballot printer and second audit printer”, as taught by Joyce, because by having separate printers it reduces the possible issue of a misprint.
Joyce further teaches creating, with [the voting node], an audit record […]; comparing, via a blockchain explorer application, the blockchain record and the audit record (“At 142-146, the ballots tallied electronically at 132, tabulated using the bar code at 134, and tabulated using other mechanism at 136 may be compared. For example, the quad auditor (which is also referred to herein as a controller) may be coupled via communication links to the electronic ballot boxes and/or other processor in order to obtain the ballots tallied electronically at 132, tabulated using the bar code at 134, and tabulated using other mechanisms at 136. The quad auditor/controller may then compare the results. In this example, the ballots tallied electronically at 132, tabulated using the bar code at 134, and tabulated using other mechanisms at 136 should be substantially similar, if not the same. For example, the voting results for the ballots tallied electronically at 132, the ballots tabulated using the bar code at 134, and the ballots tabulated using other mechanisms at 136 (for example scanned ballot images, physical ballots, and the like) should be about the same as each of the voting channels are based on the same original ballots cast at the user interface at 105.” See Joyce in [0037]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Venkataraman the “audit of the ballots”, as taught by Joyce, because the secured ballots can be reviewed per voting node.
Venkataraman does teach verifying signatures stored on the blockchain ledger (“In some embodiments, miscellaneous software module 407 can be used to perform functions to verify the block chain. For example, miscellaneous software module 407 can be used to verify the hash of the various blocks on the block chain and verify the signatures on the transactions of the block chain ledger.” See Venkataraman in [0084]). Joyce does teach using a digital signature (“And, in some implementations, the completed and visually audited ballot image (for example, ballot 200 at FIG. 2C) from voting device 905 (as well as other voting devices) may be stored at an image storage server 992A as an image to enable tallying from the stored images the votes at 992B. Furthermore, this image be encrypted and/or wrapped in a digital signature to enhance the integrity of the stored ballot image.” See Joyce in [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685